DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Sugiyama et al. (U.S. PGPub 2013/0243114) teaches the transmission apparatus also includes a deviation detection unit that detects the clock deviation between the clock generated by the clock generation unit and a clock used for timing of processing period in signal processing by other transmission apparatus which receives client data from outside the transmission network and adds it into frames. The transmission apparatus further includes a timing generation unit that generates a timing signal of the processing period for signal processing corrected with the clock deviation (See [0007]).
The prior art of Mizutani et al. (U.S. PGPub 2015/0085852) teaches The wait time at this time is a relative time determined on the basis of the time at which the delay measurement packet 1211 arrives at the relay network (See [0063]). The delay control device 20 calculates the wait time with reference to the time stamp included in the receipt packet and the receipt time of the packet which is recorded by a time information management unit 11 of the delay control device (See [0064]).
U.S. PGPub 2017/0353933) teaches here time slot ordering is not maintained, the child node synchronizer 140 can send a keep alive packet to synchronize to the intermediate node synchronizer 120 to enable time synchronization between the nodes (See [0022]). If the timing correction information is not received, the child node synchronizer 140 can wait for a predetermined time period to receive the timing correction information from the intermediate node. After the predetermined wait time period has elapsed and the child node has not yet synchronized to the intermediate node, the child node synchronizer 140 sends another keep alive packet to the intermediate node synchronizer (See [0023]).
The prior art of Manjeshwar et al. (U.S. PGPub 2007/0076650) teaches the time packet usually consists of headers and several bytes of time, and the encoding of this packet makes them very big. (other encoding scheme may make packet three times bigger). Therefore, energy may be saved and smaller slot sizes may be realized by using tones. The tone needs to be long enough to accommodate for clock skews. But the clock skew may be very small as the nodes synchronize every two minutes (See [0161]).
The prior art of Horn et al. (U.S. PGPub 2009/0196277) teaches the wireless node selector 408 can compare synchronization structure parameters, such as quality metric, hop count, RootANID, access node identifier for an entire path of the synchronization tree from the target wireless node 404 to the root node, the synchronization source (e.g., GPS, an access point, mobile device, etc.) whether the wireless node is GPS-equipped, and/or the like, in determining a wireless node for synchronization (See [0064]).
Claims 1-4 appear to be novel and inventive because prior art fails to show or teach wherein the second message carries first time information, and the first time 
Claims 5-9 appear to be novel and inventive because prior art fails to show or teach adding, by a first intermediate node to a first message received from a target node, waiting time information of the first message at the first intermediate node, receiving, by the first intermediate node, a second message, wherein the second message carries a receiving time of the first message at a synchronization source node, and, for each intermediate node of at least one intermediate node, waiting time information of the first message at the respective intermediate node, and the at least one intermediate node comprises the first intermediate node, in combination with the other limitations of the independent claim.
Claims 10-13 appear to be novel and inventive for reasons similar to claim 1 above.
Claims 14-18 appear to be novel and inventive for reasons similar to claim 5 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        7/17/2021